Exhibit 10.1

 



COLLABORATION & EXCLUSIVITY AGREEMENT

 

This Agreement (the "Agreement") made as of the 24th day of July, 2014 by and
among, CANNABICS INC., a Delaware corporation ("Cannabics Inc."), and CANNABICS
PHARMACEUTICALS INC., a Nevada Corporation (the "Company").

 

 

PRELIMINARY STATEMENT



 

CANNABICS INC. is a research and development company that holds an exclusivity
agreement with a team of experts that entitles it to be the sole and exclusive
beneficiary of their skills, expertise and knowledge base in the field of
cannabis based therapies, treatments, administration routes and pharmaceutical
preparations (“field of business”). CANNABICS PHARMACEUTICALS INC. is a US
public company, currently trading as “CNBX”, and is fully current in its SEC
filings.

 

Whereas CANNABICS PHARMACEUTICALS INC. is desirous of obtaining the exclusive
right to utilize the skills of the above mentioned team of experts as its
research, development and management team in this field of business, and
CANNABICS INC. is desirous that said human resources be utilized by and through
CANNABICS PHARMACEUTICALS INC.; therefore the two parties have come together
hereby to enter into this binding agreement.

 

Article 1 – The Company’s inheritance of Cannabics Inc.’s exclusive Human
Resource Assets

 

a)The Board of Cannabics Inc. hereby avers that it is transferring the entire
right to utilize its exclusive human resource asset to the company. To this
extent, it is also bound by this absolute Exclusivity Clause, under which the
full intellectual and personal knowledge, history and experience of its team of
experts in the field of business shall be utilized for the exclusive benefit of
the Company from this day forth. The human resource asset of Cannabics, Inc.
consists primarily of the human brain trust of its team of experts, which is the
cumulative result of their scientific knowledge in the molecular biology, cancer
research and pharmacology fields of research.

 

Any Company Inventions or Improvements upon any knowledge which inures to it
under this Agreement shall be exclusively owned by Cannabics Pharmaceuticals
Inc., which shall file patent applications with respect to such Inventions in
its own name and at its own expense, and take such other steps as are necessary,
in the sole judgment of the Company, to protect its rights in such Inventions.
Nothing herein shall be construed as obligating the Company to license back to
Cannabics Inc. any such Company Inventions.

 

b)Upon and subject to the terms and conditions of this Agreement, at the
Closing, the Board of Cannabics, Inc. shall continue all of their professional
duties in the field of business exclusively for and on behalf of the Company,
and the Company shall receive and accept from Cannabics, Inc., the same.

1

 

 

1.2           CONSIDERATION FOR THIS AGREEMENT. In consideration for obtaining
said assets, CANNABICS PHARMACEUTICALS INC. shall hereby issue restricted
Treasury stock representing 18,239,594 (Eighteen Million, Two Hundred Thirty
Nine Thousand, Five Hundred Ninety Four) common shares. It is fully understood
by Cannabics Inc. that said shares shall be “Restricted” as “Affiliate Shares”
and shall remain so as long as the holder is affiliated with the Company.

 

As consideration for said Shares, and in addition to the transfer of the
exclusive right to utilize its Human Resource Asset mentioned above, Cannabics
Inc. shall tender the Company the sum of $150,000.00 (One Hundred and Fifty
Thousand dollars) as working funds towards prospective short-term projects.

 

1.3          CLOSING.

The Closing shall take place at the offices of the Corporate Secretary on July
25th, 2014, by close of business.

 

Article 2 – Future Research & Development

 

2.1          Technology Rights.  All research, technologies, patents, IP or any
other asset put forth after today shall inure solely to Cannabics
Pharmaceuticals Inc.

   

Article 3 – Proprietary Information

 

All Proprietary Information which is disclosed by one party to the other during
the term of this Agreement shall be maintained in confidence by the receiving
party and shall not be disclosed by the receiving party to any other person,
firm, or agency, governmental or private, without the prior written consent of
the disclosing party, except to the extent that such Proprietary Information:

 

  (a) is required to be disclosed to governmental agencies in order to gain
approval to sell Products, or

 

  (b) is necessary to be disclosed to agents, consultants and/or other third
parties for the research, development and/or marketing of Products, which
entities first agree in writing to be bound by the confidentiality obligations
contained in this Agreement.

 

 Article 4 - Patent Prosecution & Infringement

 

Enforcement of Intellectual Property Rights. In the event that the Company
becomes aware of any infringement by a third party of any of the IP or Marks
(“Infringing Activities”), it shall promptly institute, prosecute and control
any action or proceeding with respect to any such Infringing Activities, using
counsel of its choice, including any declaratory judgment action arising from
such infringement.

2

 

Article 5 - Warranties/Indemnification

 

5.1          Representations and Warranties.  Each party represents and warrants
to the other that (a) it has the full right, power and authority to execute,
deliver and perform this Agreement, and (b) the terms of this Agreement do not
conflict with any other agreement, order or judgment to which such party is a
party or by which it is bound.

 

5.2          Indemnification.  Each party shall indemnify, defend and hold
harmless the other party, its directors, officers, employees and agents and
their respective successors, heirs and assigns (the "Indemnitees") against any
liability, damage, loss or expense (including reasonable attorneys' fees and
expenses of litigation) incurred by or imposed upon the Indemnitees, or any one
of them, in connection with any claims, suits, actions, demands or judgments
relating to, or arising out of (a) any breach of the indemnifying party's
representations, warranties, agreements or covenants in this Agreement,
including without limitation the confidentiality obligations set forth above,
and (b) any other activities to be carried out by the indemnifying party, its
Affiliate(s) or agents.

 

Article 6 - Assignability

 

Except as expressly set forth in this Agreement, this Agreement shall not be
assignable by CANNABICS PHARMACEUTICALS INC. and any attempt to assign (directly
or indirectly) this Agreement shall be void ad abnitio.  

  

Article 7 - Term and Termination

 

7.1          Term.  This Agreement will become effective on the Effective Date,
unless terminated under another specific provision of this Agreement or extended
by mutual consent of the parties.

 

7.2          Survival.  Termination of this Agreement for whatever reason shall
be without prejudice to the settlement of the rights and obligations of the
parties arising out of this Agreement prior to the date of termination,
including, without limitation:  (a) obligations of indemnity, (b) any cause of
action or claim accrued or to accrue because of any breach or default by the
other party hereunder, (c) obligations of confidentiality and (d) all of the
terms, provisions, representations, rights and obligations contained in this
Agreement that by their sense and context are intended to survive until
performance thereof by either or both parties.

 

Article 8 – Representations & Warranties

 

8.1          REPRESENTATIONS AND WARRANTIES OF CANNABICS PHARMACEUTICALS INC.
hereby represents and warrants as follows:

 

a)        CORPORATE ORGANIZATION AND GOOD STANDING.  CANNABICS PHARMACEUTICALS
INC. is duly organized, validly existing, and in good standing under the laws of
the State of Nevada and is qualified to do business as a foreign corporation in
each jurisdiction, if any, in which its property or business requires such
qualification.

3

 

b)          CORPORATE AUTHORITY.  CANNABICS PHARMACEUTICALS INC. has all
requisite corporate power and authority to own, operate and lease its
properties, to carry on its business as it is now being conducted and to
execute, deliver, perform and conclude the transactions contemplated by this
Agreement and all other agreements and instruments related to this Agreement.

 

c)          AUTHORIZATION.  Execution of this Agreement has been duly authorized
and approved by CANNABICS PHARMACEUTICALS INC. pursuant to NRS §78.320 via its
Board Resolution to that effect.

 

d)          CAPITALIZATION.

 

The authorized capital stock of CANNABICS PHARMACEUTICALS INC. consists of
900,000,000 shares of Common Stock $0.0001 par value. At current, there are
81,760,406 shares issued and outstanding, all of which are duly authorized,
validly issued, fully paid and non-assessable and none of which were issued in
violation of any preemptive rights; (ii) no shares of CANNABICS PHARMACEUTICALS
INC. were reserved for issuance upon the exercise of outstanding options,
warrants or other rights to purchase shares; and (iii) no shares of CANNABICS
PHARMACEUTICALS INC. stock were held in the treasury of CANNABICS
PHARMACEUTICALS INC. Except as set forth above, as of the date hereof, no shares
or other voting securities of CANNABICS PHARMACEUTICALS INC. are issued,
reserved for issuance or outstanding and no shares or other voting securities of
CANNABICS PHARMACEUTICALS INC. shall be issued or become outstanding after the
date hereof. There are no bonds, debentures, notes or other indebtedness or
securities of CANNABICS PHARMACEUTICALS INC. that have the right to vote (or
that are convertible into, or exchangeable for, securities having the right to
vote) on any matters on which stockholders of CANNABICS PHARMACEUTICALS INC. may
vote. Further, CANNABICS PHARMACEUTICALS INC. has no contract or other
obligation to repurchase, redeem or otherwise acquire any shares of CANNABICS
PHARMACEUTICALS INC. stock, or make any investment (in the form of a loan,
capital contribution or otherwise) in any other Person. There are no outstanding
subscriptions, options, warrants, puts, calls, rights, exchangeable or
convertible securities or other commitments or agreements of any character
relating to the issued or unissued shares or other securities of CANNABICS
PHARMACEUTICALS INC. None of the outstanding equity securities or other
securities of CANNABICS PHARMACEUTICALS INC. was issued in violation of the
Securities Act of 1933 or any other legal requirement.

 

e)          LITIGATION.  To the knowledge of CANNABICS PHARMACEUTICALS INC.,
there are no pending, threatened, or existing litigation, bankruptcy, criminal,
civil, or regulatory proceeding or investigation, threatened or contemplated
against Company.

 

f)          FINANCIAL STATEMENTS.

 

(i) CANNABICS INC. has had the ability to review the Company’s filings on the
SEC website Edgar showing true and complete copies of the audited financial
statements of CANNABICS PHARMACEUTICALS INC. for its past two fiscal years.

4

 

 

(ii) The CANNABICS PHARMACEUTICALS INC. Financial Statements were prepared in
accordance with  GAAP or the equivalent applied on a basis consistent throughout
the periods indicated (except as otherwise stated in such financial statements,
including the related notes, and except that, in the case of unaudited
statements for the subsequent quarterly periods referenced above, such unaudited
statements fairly present in all material respects the consolidated financial
condition and the results of operations of The Company as at the respective
dates thereof and for the periods indicated therein (subject, in the case of
unaudited statements, to year-end audit adjustments).

 

g)          ABSENCE OF CERTAIN CHANGES OR EVENTS.  Since the end of its most
recent fiscal year and to the date of this Agreement, (i) CANNABICS
PHARMACEUTICALS INC. has, in all material respects, conducted its business in
the ordinary course consistent with past practice; (ii) there has not occurred
any change, event or condition that is or would reasonably be expected to result
in a material adverse effect; and (iii)  CANNABICS PHARMACEUTICALS INC. has not
taken and will not take any of the actions that CANNABICS PHARMACEUTICALS INC.
has agreed not to take from the date hereof through the Closing.

 

h)          UNDISCLOSED LIABILITIES.  CANNABICS PHARMACEUTICALS INC. has no
material obligations or liabilities of any nature (whether accrued, matured or
unmatured, fixed or contingent or otherwise) other than (i) those set forth or
adequately provided for in the consolidated balance sheet (and the related notes
thereto) of CANNABICS PHARMACEUTICALS INC. as of the end of the most recent
fiscal year  included in the CANNABICS PHARMACEUTICALS INC. Financial
Statements, (ii) those incurred in the ordinary course of business consistent
with past practice since the end of the most recent fiscal year  and (iii) those
incurred in connection with the execution of this Agreement.

 

i)          LEGAL PROCEEDINGS.  CANNABICS PHARMACEUTICALS INC. is not a party to
any, and there is no pending or, to the knowledge of CANNABICS PHARMACEUTICALS
INC., threatened, legal, administrative, arbitral or other proceeding, claim,
action or governmental or regulatory investigation of any nature against
CANNABICS PHARMACEUTICALS INC., or any of its officers or directors which, if
decided adversely to CANNABICS PHARMACEUTICALS INC., would, individually or in
the aggregate, be material to CANNABICS PHARMACEUTICALS INC.  There is no
injunction, order, judgment or decree imposed upon CANNABICS PHARMACEUTICALS
INC., or any of its officers or directors, or the assets of CANNABICS
PHARMACEUTICALS INC.

 

8.2          REPRESENTATIONS AND WARRANTIES OF CANNABICS INC.  CANNABICS INC.
represents and warrants as follows:

 

a)        CORPORATE ORGANIZATION AND GOOD STANDING.  CANNABICS INC. is duly
organized, validly existing, and in good standing under the laws of the State of
Delaware and is qualified to do business as a foreign corporation in each
jurisdiction, if any, in which its property or business requires such
qualification.

5

 

 

b)         CORPORATE AUTHORITY.  CANNABICS INC. has all requisite corporate
power and authority to own, operate and lease its properties, to carry on its
business as it is now being conducted and to execute, deliver, perform and
conclude the transactions contemplated by this Agreement and all other
agreements and instruments related to this Agreement.

 

c)        AUTHORIZATION.  Execution of this Agreement has been duly authorized
and approved by CANNABICS INC. via its Board Resolution to that effect.

 

d)        LITIGATION.  To the knowledge of CANNABICS PHARMACEUTICALS INC., there
are no pending, threatened, or existing litigation, bankruptcy, criminal, civil,
or regulatory proceeding or investigation, threatened or contemplated against
Company.

 

e)        ABSENCE OF CERTAIN CHANGES OR EVENTS. Since the end of its most recent
fiscal year and to the date of this Agreement, (i) CANNABICS has, in all
material respects, conducted its business in the ordinary course consistent with
past practice; (ii) there has not occurred any change, event or condition that
is or would reasonably be expected to result in a material adverse effect; and
(iii)  CANNABICS INC. has not taken and will not take any of the actions that
CANNABICS INC. has agreed not to take from the date hereof through the Closing.

 

f)          UNDISCLOSED LIABILITIES.  CANNABICS INC. has no material obligations
or liabilities of any nature (whether accrued, matured or unmatured, fixed or
contingent or otherwise) other than (i) those set forth or adequately provided
for in the consolidated balance sheet (and the related notes thereto) of
CANNABICS INC. as of the end of the most recent fiscal year  included in the
CANNABICS INC. Financial Statements, (ii) those incurred in the ordinary course
of business consistent with past practice since the end of the most recent
fiscal year  and (iii) those incurred in connection with the execution of this
Agreement.

 

g)          LEGAL PROCEEDINGS.  CANNABICS INC. is not a party to any, and there
is no pending or, to the knowledge of CANNABICS INC., threatened, legal,
administrative, arbitral or other proceeding, claim, action or governmental or
regulatory investigation of any nature against CANNABICS INC., or any of its
officers or directors which, if decided adversely to CANNABICS INC., would,
individually or in the aggregate, be material to CANNABICS INC. There is no
injunction, order, judgment or decree imposed upon CANNABICS INC., or any of its
officers or directors, or the assets of CANNABICS INC.

 

Article 9 - Miscellaneous

 

9.1          Notices.  Any notice or other communication to be given under this
Agreement shall be in writing and shall be deemed to have been duly given when
delivered personally or deposited in the United States mail, certified or
registered with return receipt, or sent by courier requiring proof of receipt,
addressed as follows:

 

To CANNABICS INC.

108 West 13th St

Wilmington, DE 19801

 

To CANNABICS PHARMACEUTICALS INC.

#3 Bethesda Metro Center, Suite 700

Bethesda, Maryland, 20814

6

 

 

or to such other address as either party shall designate by written notice,
similarly given, to the other party. If sent by telex, facsimile or other
electronic media, an original confirmation copy must be sent within thirty days
by means listed above.

 

9.2           Governing Law; Jurisdiction and Venue.  This Agreement shall be
governed by the internal laws of the State of Nevada (without regard to conflict
of law provisions); except that questions affecting the construction and effect
to any patent shall be determined by the law of the country in which the patent
has been granted.  Arbitration. In the event of any controversy among the
parties hereto arising out of, or relating to, this Agreement, which cannot be
settled amicably by the parties, such controversy shall be settled by
Arbitration. Both sides shall choose a mutually agreed upon competent jurist
from a short list and informal Arbitration shall commence as expeditiously as
possible. Either party may institute such arbitration proceeding by giving
written notice to the other party. A hearing shall be held by the Arbitrator
within 10 miles of Washington, DC, and a decision of the matter submitted to the
Arbitrator shall be biding and enforceable against all parties in any Court of
competent jurisdiction. The prevailing party shall be entitled to all costs and
expenses with respect to such arbitration, including reasonable attorneys' fees.
The decision of the Arbitrator shall be final, binding upon all parties hereto
and enforceable in any Court of competent jurisdiction. Each party hereto
irrevocably waives any objection to the laying of venue of any such Arbitration
action or proceeding brought and irrevocably waives any claim that any such
action brought has been brought in an inconvenient forum. Each of the parties
hereto waives any right to request a trial by jury in any litigation with
respect to this agreement and represents that counsel has been consulted
specifically as to this waiver.

 

9.3           Waiver.  Except as specifically provided for herein, the waiver
from time to time by either party of any of its rights or a party's failure to
exercise any remedy shall not operate or be construed as a continuing waiver of
same or of any other of such party's rights or remedies provided in this
Agreement.

 

9.4           Enforceability.  If any term, covenant or condition of this
Agreement or the application thereof to any party or circumstance shall, to any
extent, be held to be invalid or unenforceable, then (a) the remainder of this
Agreement, or the application of such term, covenant or condition to the parties
or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby and each term, covenant or
condition of this Agreement shall be valid and be enforced to the fullest extent
permitted by law; and (b) the parties covenant and agree to renegotiate any such
term, covenant or application thereof in good faith in order to provide a
reasonably acceptable alternative to the term, covenant or condition of this
Agreement or the application thereof that is invalid or unenforceable, and in
the event that the parties are unable to agree upon a reasonable acceptable
alternative, then the parties agree that a submission to arbitration shall be
made to establish an alternative to such invalid or unenforceable term, covenant
or condition of this Agreement or the application thereof, it being the intent
that the basic purposes of this Agreement are to be effectuated.

7

 

 

9.5           Entire Agreement and Amendment.  This Agreement contains the
entire understandings of the parties with respect to the matters contained
herein, and supersedes all prior agreements, oral or written, and all other
communication between them relating to the subject matter hereof.  The parties
hereto may, from time to time during the continuance of this Agreement, modify,
vary or alter any of the provisions of this Agreement, but only by an instrument
duly executed by authorized officers of the parties hereto.

 

9.6           Headings.  The headings of the several Articles and sections of
this Agreement are intended for convenience of reference only and are not
intended to be a part of or to affect the meaning or interpretation of this
Agreement.

 

9.7           Further Instruments.  Each party agrees to execute, acknowledge
and deliver such further instruments and to do all such further acts as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.

 

9.8           Force Majeure.  Performance of a party's obligations hereunder may
be delayed if (a) such performance is delayed by causes beyond that party's
reasonable control, including, but not limited to, acts of G-d, war, riot,
epidemics, fire, flood, insurrection, or acts of civil or military authorities,
and (b) such delaying party is at all times working diligently to correct the
matter causing the delay and otherwise performing as required under the
Agreement.  Notwithstanding the foregoing, the parties shall remain liable for
all obligations incurred by them prior to any termination of this Agreement.

 

9.9           Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement.  One
or more counterparts may be delivered via telecopier and any such telecopied
counterpart shall have the same force and effect as an original counterpart
hereto.

 

 

 

8

 

 

IN WITNESS WHEREOF the parties have executed this Agreement as an instrument
under seal as of the date and year first written above.

 

 

CANNABICS PHARMACEUTICALS INC. CANNABICS, INC.         By: /s/ Zohar Koren By
/s/ Zohar Koren        Zohar Koren, Director      Zohar Koren, Director     /s/
Eyal Ballan /s/ Eyal Ballan        Eyal Ballan, Director         Eyal Ballan,
Director     /s/ Itamar Borochov /s/ Itamar Borochov         Itamar Borochov,
Director         Itamar Borochov, Director  

 

 

 

 

 

 



9

